Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device being configured to generate a constant vapor flow at a constant pressure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the device being configured to generate a constant vapor flow at a constant pressure was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification was reviewed and no disclosure for the device being configured to generate a constant vapor flow at a constant pressure was found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not definite what is meant by “the device is configured to generate a constant vapor flow at a constant pressure”.  As noted above, such a configuration was not disclosed and it is not definite what structure/configuration corresponds to the device being configured to generate a constant vapor flow at a constant pressure as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150108109 A1 to Menashes (“Menashes”) in view of US 3216403 A to Kollerup (“Kollerup”).
Menashes discloses:
Regarding claim 1, as best understood: 
an enclosure (e.g., heating block 210) (e.g., Fig. 2 and para 25);  
a heating surface (e.g., surfaces of tubes 202, 203, 230, 630) with a consistently downward slope arranged in the enclosure and defining a liquid flow path (e.g., Fig. 2 and para 25);  
a liquid inlet port (e.g., port seen at 237 of tube 230) connected to an upper portion of the heating surface so that the liquid introduced from the liquid inlet flows on the slope of the heating surface (e.g., Fig. 2 and para 25); and 
a vapor outlet port (e.g., outlet of tube 202 seen at arrow leaving tube 202 in Fig. 2) formed through a wall of the enclosure (e.g., Fig. 2 and para 25); 
wherein the heating surface comprises: 
a heat transfer pipe (e.g., the surfaces of tubes 202, 203, 230, 630 comprise tubes 202, 203, 230, 630) configured to allow the flowing of a heat transfer fluid heating the heating surface (e.g., Fig. 2 and 9 and para 25 and 39-42, wherein tubes 202, 203, 230, 630 are adjacent heating elements and are configured to allow the flowing of fluid capable of transferring heat and heating the surface; the Abstract of Menashes also discloses a “steam heater” in the first line of the Abstract and heating is discussed throughout the reference including para 25 and 39-42); and 
a channel piece (e.g., channels of tubes 202, 203, 230 seen in Fig. 2 and within tube 630) comprising a U-shaped cross-section (e.g., the lower half of tube 630 has a U-shaped cross section) with a semi-circular portion arranged around the heat transfer pipe and an upper portion (e.g., upper portion of channels of tubes 202, 203, 230 in Fig. 2) forming an opening on the enclosure (e.g., Fig. 2 and 9 and para 25 and 39-42); 
Regarding claim 2, as best understood: the device for converting a liquid into vapor of claim 1, wherein a diameter of the semi-circular portion of the channel piece is substantially equal to the diameter of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
 Regarding claim 3, as best understood: the device for converting a liquid into vapor of claim 2, wherein the channel piece is bent around the heat transfer pipe (e.g., Fig. 9 and para 39-42, wherein the recitation of “bent” is interpreted as a product-by-process recitation);
Regarding claim 5, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heating surface has a slope in the range from 1 to 4% (e.g., Fig. 2 and para 25);
 Regarding claim 6, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece comprises at least one groove (e.g., interior of the lower half of tube 630 has a U-shaped cross section) extending on one side of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
Regarding claim 7, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., Fig. 2 and 9 and para 25 and 39-42, wherein a material neutral for the liquid, as best understood, is inherent.  Furthermore, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.  Since the Official Notice that stainless steel was known in the art was not traversed, it is taken to be admitted prior art.);
Regarding claim 9, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heat transfer pipe is configured to circulate a heat transfer fluid in a circulation direction inverse to the direction of a liquid in the channel piece (e.g., Fig. 2 and 9 and para 25 and 39-42);
Regarding claim 11, as best understood:  a water generator comprising: 
a liquid flow regulator (e.g., valve disclosed in para 25) capable of generating a constant liquid flow rate in the range from 0 to 10 kg/hr (e.g., Fig. 2 and para 25); 
the device for converting liquid into vapor of claim 1, the inlet port of the device coupled to the liquid flow regulator (e.g., Fig. 2 and 9 and para 25 and 39-42); and 
an energy source (e.g., power supply 486) capable of supplying a sufficient quantity of energy to the heating surface of the conversion device to heat the liquid (e.g., Fig. 4 and para 33); and
 Regarding claim 12, as best understood: the vapor generator of claim 11, further comprising a source (e.g., heating element 120) for heating the heat transfer pipe of the conversion device, arranged on an inlet port of heat transfer fluid of the heat transfer pipe (e.g., Fig. 1-2 and para 19-25);
Regarding claim 13, as best understood: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.); and
Regarding claim 14, as best understood: the material neutral for the liquid is stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.).
Menashes does not explicitly disclose the device is configured to generate a constant vapor flow at a constant pressure (as recited in claim 1).
However, Kollerup discloses:
Regarding claim 1, as best understood: the device is configured to generate a constant vapor flow at a constant pressure (e.g., col 6, ln 55-75 and col 7, ln 1-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes as suggested and taught by Kollerup in order to safely and reliably measure and control operation.



Claims 4, 7, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menashes in view of Kollerup and further in view of and US 20040182855 A1 to Centanni (“Centanni”).
Menashes in view of Kollerup discloses substantially all of the features of the claimed invention as set forth above.  Menashes also discloses:
Regarding claim 10, as best understood: the device for converting a liquid into vapor of claim 1, wherein the device comprises two portions: 
an upper portion (e.g., upper portion of tube 630) where the heat transfer pipe is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42); and 
a lower portion (e.g., lower portion of tube 630) where an electric heater (e.g., heating element 620) is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42). 
Menashes in view of Kollerup does not explicitly disclose the heating surface forms a spiral (as recited in claim 4).  However, Centanni discloses:
Regarding claim 4, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heating surface forms a spiral (e.g., Fig. 6 and 8 and para 84-86);
 Regarding claim 7, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., para 52);
Regarding claim 8, as best understood: the device for converting a liquid into vapor of claim 1, wherein the enclosure comprises an insulating outer jacket (e.g., electrically insulative housing 42) and a temperature-controlled inner jacket (e.g., thermal insulation material 40) (e.g., Fig. 10 and para 80); 
Regarding claim 10, as best understood: an electric heating resistor (e.g., heater 131) (e.g., para 74);
Regarding claim 13, as best understood: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., para 52); and
Regarding claim 14, as best understood: the material neutral for the liquid is stainless steel (e.g., para 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes in view of Kollerup as suggested and taught by Centanni in order to increase the heated surface area (Centanni: para 86).
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Response to Amendment
The amendment of 04/05/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. The arguments note the claim status and new claims.
The arguments then address the drawing objections. The arguments state that Applicant respectfully submits that an express illustration of "the device being configured to generate a constant vapor flow at a constant pressure" is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented in view of the specification and drawings when taken as a whole. However, as noted above and previously, it is not definite what is meant by “the device is configured to generate a constant vapor flow at a constant pressure” and such a configuration was not disclosed and it is not definite what structure/configuration corresponds to the device being configured to generate a constant vapor flow at a constant pressure as claimed.
The arguments also state that, alternatively, the Applicant submits that the drawings do, in fact, show depict the claimed feature, inasmuch as the drawings depict the device in question, and the features of the claimed device result in the depicted device exhibiting the claimed characteristics and,  simply put, the device depicted in the drawings is, in fact, a device configured to generate a constant vapor flow at a constant pressure and, therefore, the feature is shown in the drawings. However, the arguments do not refer to a particular drawing or identify where in the drawings the claimed subject matter would be.
The arguments then address the 35 U.S.C. § 112(a) rejection. The arguments state that the Applicant submits that a person skilled in the art would reasonably conclude that the inventors had possession of the claimed invention - one that includes the device being configured to generate a constant vapor flow at a constant pressure - at the time of filing and that, for example, the specification explicitly describes in several locations that the device generates a constant vapor flow and that paragraph 0034 of the instant specification describes not only that the vapor flow rate is constant, but also why it is constant in view of the configuration of the device: 
[0034] The flow due to gravity combined with the flow due to capillarity particularly provides a uniform spreading of the liquid injected at the inlet port with a low flow rate, particularly dropwise, along a large length of the heating surface all along the travel. A continuous water filament is thus formed. The forming of a drop train on the heating surface being avoided, the vapor generation is thus more regular and the vapor flow rate at the outlet port is constant, even for a discontinuous water injection. 

The arguments then state that further elaboration on this concept is provided at paragraph 0066 of the specification, which describes additional embodiments that can further guarantee that the flow rate is constant:  
[0066] As a variation, lower portion 17 of corner piece 15 may comprise a groove to allow a flow of liquid 20 by capillarity. The flow by capillarity is particularly advantageous in the case of a low liquid flow rate 20, and particularly in the case where liquid 20 is injected dropwise. The flow by capillarity indeed enables to uniformly spread liquid 20 to be evaporated on heating surface 12, with no forming of a drop train, guaranteeing a regularity of the vapor flow rate at the output. 

The remarks next state that the specification describes explicitly that the vapor flow is at a constant pressure and that, as but one example of the disclosure, paragraph 0061 describes that the device is configured such that the inner pressure is equal to the atmospheric pressure and is thus constant: 
The inner volume of enclosure 11 being in connection, via vapor outlet port 14, with the outside, the inner pressure of enclosure 11 is set by the outer pressure. For example, vapor outlet port 14 is directly connected to the inlet of an electrolyzer operating at the atmospheric pressure, so that the inner pressure of enclosure 11 is equal to the atmospheric pressure, and thus substantially constant. Of course, the outer pressure, which sets the inner pressure of enclosure 11, may be different, particularly greater. Similarly, a pressure regulator may be provided to directly regulate the inner pressure of enclosure 11 to obtain a substantially constant pressure. 

The remarks then conclude that, for these reasons, the Applicant submits that the rejection of the claims as lacking written description support is incorrect, at least because in view of the specification, and contrary to the assertions of the Office, a person skilled in the art would reasonably have concluded that the inventor was in possession of the claimed invention. However, none of the aforementioned portions of the specification actually disclose the device being configured to generate a constant vapor flow at a constant pressure. Paragraphs 34 and 66 are silent with regard to constant pressure and paragraph 61 states that the pressure is substantially constant. None of these passages, separately or together, disclose the device being configured to generate a constant vapor flow at a constant pressure.
The arguments next address the 35 U.S.C. § 112(b) rejection. The arguments assert that the claims are definite and state that 35 U.S.C. § 112(b) requires that "The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention." The arguments further state that the specification (e.g., at least at the portions reproduced above) demonstrates that the device, configured in the manner claimed, has the effect of generating a constant vapor flow at a constant pressure, that the structure that corresponds to the device being configured to generate a constant vapor flow is, in fact, the structure recited by the rest of the claim and that a person of ordinary skill in the art at the time of the invention, having read the specification, would readily appreciate as much, and would, as a result, readily understand the subject matter regarded as the invention. However, as explained above, the specification, including the portions reproduced above, does not demonstrate that the device, configured in the manner claimed, has the effect of generating a constant vapor flow at a constant pressure and it is not definite what structure/configuration corresponds to the device being configured to generate a constant vapor flow at a constant pressure as claimed.
The arguments then address the 35 U.S.C. 103 rejections. The remarks note the rejections and describe independent claim 1. Next, the arguments address Menashes and the claimed “consistently downward slope.” The arguments state that the previous arguments maintained and elaborated on. Accordingly, the previous responses maintained and elaborated on. Fig. 2 clearly shows the rounded portions at the ends of tubes 202 and 203 have downward slopes and the recitation of “a consistently downward slope” remains broad as the claim does not limit what is meant by “a consistently downward slope” such that any downward slope over a discrete portion corresponds to the claimed consistently downward slope, including those seen in Fig. 2 and the curves and downward slopes at the multiple bends of tubes 202 and 203 are consistent and include consistently downward slopes. The arguments state that, while the Office is entitled to apply a "Broadest Reasonable Interpretation," claims must be "given their broadest reasonable interpretation consistent with the specification" and that a reading of "consistently downward" to be taken as over some discrete portion such that it would read on an undefinably small segment of Menashes is inconsistent with the specification (not to mention common sense) and with what a person of ordinary skill in the art, having read the specification, would have understood with no substantive explanation. The arguments note that claims must be "given their broadest reasonable interpretation consistent with the specification" while not referring to the specification or discussing how the disclosure addresses the recitation of “consistently downward.
Next, the arguments state that Applicant further reiterates that, contrary to the position of the Office, Menashes does not disclose or suggest, even in combination with Kollerup, a heat transfer pipe configured to allow the flowing of a heat transfer fluid heating said heating surface and, that is, while the claimed combination includes a device in which water is heated by a heat transfer pipe having a heating surface transferring heat from a heat transfer fluid to the water, Menashes discloses a device in which a surface of an electrical heating element provides the heat to the water, and Kollerup discloses a device in which a fossil-fuel heat source provides the heat to the water. The remarks furthers state that, while the heating surface the heats the water in the present invention receives its heat from a heat transfer fluid, the heating surface that heats the water in each of Menashes and Kollerup receives its heat from an electrical element and a fossil-fuel source, respectively and, as a result, no combination of Menashes and Kollerup discloses or suggests the heat transfer fluid heating the heating surface, and no combination of Menashes and Kollerup can render claim 1 unpatentable. However, the surfaces of tubes 202, 203, 230, 630 comprise tubes 202, 203, 230, 630 of Menashes correspond to the claimed heat transfer pipe. As noted above and previously, tubes 202, 203, 230, 630 are adjacent heating elements and are configured to allow the flowing of fluid capable of transferring heat and heating the surface, the Abstract of Menashes also discloses a “steam heater” in the first line of the Abstract and heating is discussed throughout the reference including para 25 and 39-42.
The arguments next assert that no combination of Menashes in view of Kollerup can render claim 1 unpatentable. The arguments assert that the Office has failed to meet its burden of setting forth a prima facie case of obviousness because the Office has failed to allege any specific modification of Menashes according to Kollerup, instead merely suggesting that some unspecified modification would result in the claimed combination of elements. The arguments state that the Office, for example, does not allege what modifications would result in the claimed combination, how Menashes would be modified according to the modifications, or even identify what structures in Kollerup perform the function that the Office is relying upon, that the Office merely states that some modification would have been obvious and would result in the claimed combination of elements and that the Office has failed to establish a prima facie case of obviousness, and for at least this reason, the Applicant requests reconsideration and withdrawal of this rejection. However, the above and previous rejection state that Menashes does not explicitly disclose the device is configured to generate a constant vapor flow at a constant pressure (as recited in claim 1), that Kollerup discloses, as best understood: the device is configured to generate a constant vapor flow at a constant pressure (e.g., col 6, ln 55-75 and col 7, ln 1-14), wherein the modification is the device is configured to generate a constant vapor flow at a constant pressure.
The arguments next assert that any modification of Menashes according to Kollerup would change the principle of operation of Menashes. The arguments refer to MPEP 2143.01 and then describe each of Menashes and Kollerup. The arguments then state that, as far as the Applicant can discern, any modification of Menashes according to the principles of Kollerup would necessarily require one or more of at least the following changes to Menashes: changing Menashes to heat water according to a non-electric source,  changing Menashes to be a multi-stage heating device, changing Menashes to measure the flow and pressure at an intermediate stage of the multi-stage heating device, requiring precise control of flow rate and heat at each of several points in the multi-stage heating device and/or including one or more variable resistances in the flow path. The arguments posit that any change to Menashes according to Kollerup would necessarily require a substantial reconstruction and redesign of the elements of Menashes, and would change the principle of operation of Menashes. However, the arguments do not state why or how and only present a conclusory statement that any change to Menashes according to Kollerup would necessarily require a substantial reconstruction and redesign of the elements of Menashes. In response to applicant's argument that any change to Menashes according to Kollerup would necessarily require a substantial reconstruction and redesign of the elements of Menashes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The arguments next assert that the proffered reason for modifying Menashes according to Kollerup lacks a rational underpinning. The arguments state that the Office alleges that a person of ordinary skill in the art would have made some unspecified modification to Menashes according to Kollerup "in order to safely and reliably measure and control operation." Again, it is noted that Kollerup discloses, as best understood that the device is configured to generate a constant vapor flow at a constant pressure (e.g., col 6, ln 55-75 and col 7, ln 1-14), wherein the modification is the device is configured to generate a constant vapor flow at a constant pressure. Furthermore, the rational underpinning for the modification is that it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes as suggested and taught by Kollerup in order to safely and reliably measure and control operation. Kollerup discloses providing a measuring value affording a more safe and reliable measurement in col 2, ln 47-51.
The arguments next address dependent claims 2-14, stating that each of claims 2-14 depends, directly or indirectly, from independent claim 1 and that, accordingly, each is patentable at least because it further narrows the scope of a patentable claim. However, claims 1-14 are presently rejected as set forth and explained above.
The arguments next address new claims 15-20, which are indicated as containing allowable subject matter as indicated above. 
The remarks then provide an examination reminder and a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 20, 2022